Citation Nr: 0737507	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-32 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for glaucoma secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1971 and 
from August 1971 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a March 2005 rating determination by the above Regional 
Office (RO).  

In August 2007, the veteran testified at a Travel Board 
hearing in St. Petersburg, Florida before the undersigned 
Veterans Law Judge.  The hearing transcript is of record.


FINDING OF FACT

There is no medical evidence showing that the veteran has 
glaucoma secondary to, or aggravated by, the service-
connected diabetes mellitus.  


CONCLUSION OF LAW

The veteran does not have glaucoma that is proximately due 
to, aggravated by, or the result of service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310 (2007); 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

As pertinent in the present case, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected. 
 38 C.F.R. § 3.310 (2007).  The Court of Appeals for Veterans 
Claims (Court) has held that when aggravation of a veteran's 
non-service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected to the extent of the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version favors the 
veteran.  See generally VAOPGCPREC 7-03 and VAOPGCPREC 3-00.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

The veteran has previously established service connection for 
diabetes mellitus, rated as 20 percent disabling.  He now 
contends that he has developed glaucoma as a result of his 
diabetes.  He does not otherwise contend that the glaucoma 
began in service, or is directly related to his active 
service, nor is this shown by the record to be the case, thus 
limiting his argument to principles of secondary service 
connection.  Accordingly, the Board will analyze the 
veteran's claim on that basis.  

Post-service treatment reports show that the veteran was 
diagnosed with diabetes mellitus in late 2002.  There are 
essentially no other pertinent clinical records associated 
with the claims file until 2004, when he began fairly regular 
treatment for glaucoma.  However, no medical examiner has 
associated his glaucoma to his service-connected diabetes 
mellitus, and the post-service medical records do not 
establish a nexus in this regard.  

In February 2005, the veteran was referred for VA examination 
for the specific purpose of obtaining an opinion as to 
whether or not his glaucoma could be related to his diabetes.  
There was no evidence of macular degeneration or diabetic 
retinopathy.  The examiner noted the veteran's last eye 
examination had been in February 2004 and prior to that was 
10-15 years earlier.  The examiner thereafter concluded that 
the veteran had no diabetic complications and that his 
current glaucoma was not due to diabetes.  In rendering this 
opinion, the physician took into consideration the veteran's 
previous medical history and medical evaluations.

There is nothing in the claims file, other than the veteran's 
August 2007 testimony, which would tend to establish that his 
current glaucoma is related to his diabetes.  He has not 
brought forth any medical evidence that would either refute 
the 2005 VA opinion or suggest a nexus between the two 
disorders.  The Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection.  However, 
as a layman, he simply does not have the necessary medical 
training and/or expertise to determine the cause of this 
condition.  As it is the province of trained health care 
professionals to enter conclusions, which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
The competent medical opinion in the record conclusively 
found no etiological relationship between the service-
connected diabetes and subsequent development of glaucoma.

Thus, the Board finds that there is no medical basis for 
holding that the veteran's glaucoma and service-connected 
diabetes are etiologically or causally associated.  This also 
refutes any grant of service connection on the basis of 
Allen, which would be permitted if any service-connected 
diabetes caused aggravation of the glaucoma.

Finally, the veteran, through his representative, has 
challenged the adequacy of the 2005 VA examination on the 
basis that the examiner did not provide a complete rationale 
for the opinion.  However, the report shows that the 
veteran's claims file was available and reviewed, medical 
history was elicited, and that his subjective complaints were 
noted.  An examination was performed and the examiner offered 
appropriate assessments and diagnoses.  The report provides 
an opinion, consistent with the veteran's medical history as 
contained in the claims file and uncontroverted by any other 
medical evidence of record.  Accordingly, the Board finds 
that there is no basis to find that the February 2005 VA 
examination was inadequate, or that a remand for a new 
examination is required.  

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  The appeal is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In a letter dated in July 2004 the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  The letter 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.  The veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is harmless, 
and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for glaucoma secondary to service-
connected diabetes mellitus is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


